                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

 Kellar Covington, Jr.,
                                Plaintiff,         No. 18-15640-KM-MAR

              V.
                                                           OPINION
 Equifax Information Services, Inc.,

                             Defendant.



KEVIN MCNULTY, U.S.D.J.:
      Before the Court is the motion of defendant Equifax Information Services,
Inc., (“Equifax”) to dismiss the complaint of pro se plaintiff Kellar Covington, Jr.
(DE 6). Covington asserts a violation of the Fair Credit Reporting Act (“FCRA”)
arising from the reporting of a “Chase Auto tradeline,” a “Toyota Motor Credit
Corp.” tradeline, a Macy’s tradeline, and a OneMain financial tradeline on his
credit report. Re also asserts that his bankruptcy tradeline remains on his
credit report, even though his bankruptcy was discharged, and that he believes
the Bankruptcy Court does not provide information to credit reporting
agencies. Covington suggests that this also violates the FCRA.
      Equifax moves to dismiss the complaint for failure to state a claim
pursuant to Federal Rule 12(b)(6). Equifax contends that Covington has failed
to plead factually that there is an inaccuracy in his credit report, an essential
element of an FCRA claim.
      Additionally, Equifax points out that Covington has previously sued
Equifax. Couington v. Equ ifax Info. Sews., Inc., Civ. No. 16-8002 (D.N.J.). That
matter was dismissed with prejudice after the parties resolved their dispute
through a settlement agreement in which Covington agreed to release all claims
against Equifax and acknowledged the accuracy of his credit report as of
September 19, 2017. In particular, he certified that the information about the
Toyota tradeline currently at issue here was accurate.


                                             1
         For the reasons provided below, Equifax’s motion to dismiss is granted.
    I.        Factual Allegations’
         Covington asserts that he submitted letters “of erroneous accounts” to
Equifax, a consumer reporting agency (“CPA”), for the purposes of having
Equifax correct alleged inaccuracies in his credit report. (Compl          ¶ 5).
         First, on July 9, 2018, Covington sent a letter to Equifax that does not
refer to a specific “erroneous account[]” but rather encloses “a copy of a letter
from the Federal Trade Commission and other correspondence to them in
                                                                    92).   That FUC
reference to incomplete and missing information.” (IDE 1 at
letter, dated July 6, 2018, however, merely referred Covington to the Consumer
Financial Protection Bureau. It did not specifically address any of Covington’s
claims as they related to his credit report. (DE 1 at 10).
         It appears that the “other correspondence” Covington sent to Equifax
with his July 9, 2018 letter concerns a separate letter complaint submitted by
Covington to the FtC on June 21, 2018. (DE 1 at 11). In the June 21, 2018
letter, Covington complained that Equifax had included an “incomplete item”
on his credit report, that Equifax “said that they updated it,” but “it still
remains the same and they did not delete it.” (Id.). Covington requested the
Vt C’s assistance in fixing the “incomplete items” in his report. (Id.). Like the
July 9, 2018 letter, the June 9, 2018 letter does not provide any other




       As required at this stage, the Court accepts all well-pleaded allegations as true.
For ease of reference, certain key items from the record will be abbreviated as follows:
         DE    =   docket entry number in this case;
         Compl         =   Covington’s complaint (DE 1);
         DBr   =   Equifax’s moving brief (DE 6);
         PBr   =   Covington’s opposition brief (DE 8);
         Reply     =   Equifax’s reply brief (DE 9).
2      This number refers to the automatically generated ECF page number located in
the top right-hand corner of the docket entry. Covington’s complaint includes exhibits
A though C, which were uploaded together with the complaint as one document.

                                                       2
information regarding what information in Covington’s credit report he was
disputing as “inaccurate” or “incomplete.” (See Id.).
      On October 5, 2018, Covington sent a second letter to Equifax. This
letter related to the Toyota tradeline. (DE 1 at 14). In that second letter,
Covington stated that when he financed his “cars,” he did so “[through Lexus
Financial Services,” not Toyota. (Id.). The Lexus Financial Services credit, he
wrote, was also under a different account number. (Id.). Covington requested
that Equifax delete the Toyota account from his credit report. (Id.). Covington
suggests that the Toyota tradeline either does not belong to him, was sold, or
bears an incorrect account number. (DE 1 at 14, 15; DE 8 at 3).
      With his October 5, 2018 letter, Covington appears to have also enclosed
two additional letters. One was an August 11, 2018 letter addressed to “Toyota
Motor Credit Corp” and “Lexus of Bridgewater,” which disputed account
numbers 20562G and 20562K on his credit report. (See Id. at 15). In this letter,
Covington stated that the vehicle was “purchased on or about 04/09/2011,
financed by Toyota Motor Credit Corp.,” was “repossessed in the state of New
Jersey,” and sold “on or about 03/07/2014.” (DE 1 at 15). Covington requested
proof that “the required notices” were “properly and timely” given under New
Jersey law prior to repossession. (Id.). Covington asserts that he did not receive
a response from Toyota. (Id. at 14). The second enclosure was a letter from
Lexus dated October 5, 2018. (DE 1 at 17). That Lexus letter enclosed a copy of
Covington’s “Closed End Motor Vehicle Lease Agreement (contract)” for each of
his vehicles. (Id.). Lexus also enclosed a copy of Covington’s payment history
for each account, and the “notice of cancellation” that was sent to Covington
after he defaulted on payment. (Id.).3
       Covington’s complaint also contains allegations that are related to his
bankruptcy. (Compl     ¶   7—8). On September 6, 2018, Covington sent a letter to
the Bankruptcy Court requesting information about the Court’s “procedure in


3     Covington’s exhibits include two notices of cancellation: the first for a 2009
Lexus RX 350, and the second for a 2011 LS 460 sedan. (DE 1 at 18—19).

                                            3
responding to requests from” CRAs. (Compi          ¶ 8; DE 1 at 26). The Court
responded that it “does not provide any information to credit agencies” because
information about bankruptcy proceedings is public. (Id.). Covington asserts
that he “was left to question how and why” the bankruptcy tradeline “remains
as reported” since the Court does not respond to CRAs. (Compl          ¶ 7). Equifax
reviewed the bankruptcy matter, updated Covington’s credit report, and noted
that his bankruptcy matter was “discharged.” (DE 1 at 31). Covington does not
dispute that his bankruptcy matter was discharged.
         On November 2, 2018, Covington filed a complaint with this Court
alleging violations of the FCRA under 15 U.S.C.        § 168 le(b), which requires that
CRAs use reasonable procedures to ensure maximum possible accuracy in
consumer reports. (DE 1). On November 29, 2018, Equifax filed a motion to
dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6),
arguing that Covington has failed to plead an inaccuracy, an essential element
of an FCRA claim. (DE 6). Additionally, Covington previously sued Equifax, and
executed a settlement agreement that included a release. Equifax contends
that Covington acknowledged the accuracy of the Toyota tradeline in that
earlier settlement agreement. (DE 6-1).
   II.     Standard
         In considering a motion to dismiss a pro se complaint, a court must bear
in mind that pro se complaints are held to less stringent standards than formal
pleadings drafted by lawyers. Erickson    i.’.   Pardus, 551 U.S. 89, 93, 127 S. Ct.
2197, 167 L. Ed. 2d 1081 (2007); Haines v. Kemer, 404 U.S. 519, 520-2 1, 92
S. Ct. 594, 30 L. Ed. 2d 652 (1972); see Aiston u. Parker, 363 F.3d 22g, 234 (3d
Cir. 2004) (“Courts are to construe complaints so as to do substantial justice
• keeping in mind that pro se complaints in particular should be construed
liberally.” (citations omitted)). This does not, however, absolve a pro se plaintiff
of the need to adhere to the Federal Rules of Civil Procedure. See, e.g., Fantone
v. Latini, 780 F.3d 184, 193 (3d Cir. 2015) (“a pro se complaint.       .   .   must be
held to ‘less stringent standards than formal pleadings drafted by lawyers;’.


                                          4
but we nonetheless review the pleading to ensure that it has ‘sufficient factual
matter; accepted as true; to state a claim to relief that is plausible on [itsj
face.”’).
        Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell At!. Corp. v. Twombly, 550 U.S. 544, 555 (2007). See also Phillips
v. Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief’ (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plain tiffs right to relief above a speculative level, so that a claim is “plausible
on its face.” flvombly, 550 U.S. at 570. See also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013). That
facial-plausibility standard is met “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqhal, 556 U.S. 662, 678 (2009)
(citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard is not akin
to a ‘probability requirement’.   .   .   it asks for more than a sheer possibility.” Id.
Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a claim
upon which relief can be granted. The defendant, as the moving party, bears
the burden of showing that no claim has been stated. Animal Science Products,
Inc. u. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
       For the purposes of a motion to dismiss, the facts alleged in the
complaint are accepted as true and all reasonable inferences are drawn in favor
of the plaintiff. New Jersey Carpenters & the Trustees Thereof u. Tishman Const.
Corp. of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014). “Complaints filed pro se
are construed liberally, but even a pro se complaint must state a plausible
claim for relief.” Badger v. City of Phila. Office of Prop. Assessment, 563 F. Appx
152, 154 (3d Cir. 2014) (citation and internal quotation marks omitted).


                                                5
         When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiffs claims are based on the document[.]” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 133
n.7 (3d Cir. 2016) (same). Moreover, “in cases where a pro se plaintiff is faced
with a motion to dismiss, it is appropriate for the court to consider materials
outside of the complaint to the extent they ‘are consistent with the allegations
in the complaint.”’ Bush v. City of Phila., 367 F. Supp. 2d 722, 725—26 (E.D. Pa.
2005) (quoting Donhauseru. Goord, 314 F. Supp. 2d 119, 121 (N.D.N.Y. 2004)).
         The affirmative defense of res judicata “may be raised and adjudicated on
a motion to dismiss and the court can take notice of all facts necessary for the
decision.” Toscano v. Conn. Gen. Life Ins. Co., 288 F. App’x. 36, 38 (3d Cir.
2008). The party asserting the defense has the burden of proving that it applies
to the situation at hand. United States v. Athlone Indus., Inc., 746 F.2d 977,
983 (3d Cir. 1984).
   HI.      Discussion
           A. Fair Credit Reporting Act (“FCRA”)
         Congress enacted the FCRA “to protect consumers from the transmission
of inaccurate information about them, and to establish credit reporting
practices that utilize accurate, relevant, and current information in a
confidential and responsible manner.” Cortez v. Trans Union, LLC, 617 F.3d
688, 706 (3d Cir. 2010). The FCRA contains “provisions intended to prevent
consumers from being unjustly damaged because of inaccurate or arbitrary
information in a credit report.” Id. at 708. Under the FCRA, CRAs “collect
consumer credit data from ‘furnishers,’ such as banks and other lenders, and
organize that material into individualized credit reports, which are used by
commercial entities to assess a particular consumer’s creditworthiness.”


                                         6
Seamans v. Temple Univ., 744 F.3d 853, 860 (3d Cir. 2014). To meet the
statutory aims of the FCRA, the PCRA imposes specific obligations on CRAs,
furnishers, and other categories of persons not at issue here. See generally 15
U.S.C. 1681 etseq.
      Covington’s complaint cites           §   168 le(b), which requires consumer
reporting agencies to “follow reasonable procedures to assure maximum
possible accuracy of the information concerning the individual about whom the
report relates.” 15 U.S.C.        §   1681e(b). A plaintiff asserting a violation of
1681e(b) must plead the following four elements: (1) inaccurate information
was included on his report; (2) the inaccuracy was due to the consumer
reporting agency’s failure to follow reasonable procedures to assure maximum
possible accuracy; (3) the consumer suffered an injury; and (4) that injury was
caused by the inclusion of inaccurate information. Cortez, 617 F.3d at 708
(quoting Phithin v. Trans Union Corp., 101 P.3d 957, 963 (3d Cir. 1996)).
      Although §1681(a) is not cited in Covington’s complaint, his allegations
implicate that section, which requires CRAs to “conduct a reasonable
reinvestigation” if a consumer notifies the CRA that he or she disputes
information contained in his or her file. 15 U.S.C.               §   168 li(a)(1)(A). Under   §
168 li-a(1), after receiving notice of a dispute from a consumer, a CRA must
“conduct a reasonable reinvestigation to determine whether the disputed
information is inaccurate and record the current status of the disputed
information, or delete the item.” 15 U.S.C.           §   168 li-a(1). A consumer reporting
agency is liable for failing to reinvestigate under          §    1681i if it “had a duty to do
so, and.    .   .   would have discovered a discrepancy had it undertaken a
reasonable investigation.” Cortez, 617 F.3d at 713 (citing Cushman v. flans
Union Corp., 115 F.3d 220, 226 (3d Cir. 1997)).
      In addition, the CRA must provide notification of the dispute to the
furnisher of the disputed information. 15 U.S.C.              §   1681i(a)(2). Such notification
by the CRA triggers the furnisher’s obligation to conduct its own investigation.
15 U.S.C.       §   168 ls-2(b). The FCRA expressly creates a private right of action for


                                                  7
willful or negligent noncompliance with these requirements. 15 U.S.C.          § 168 in
& 0.

       As with   § 1681e(b) claims, “[a] claim under 1681i will.   .   fail if the
consumer cannot show that the information in his or her file was inaccurate.”
Klotz v. Trans Union, LLC, 246 F.R.D. 208, 212 (E.D. Pa. 2007) (citing
Cushman, 115 F.3d at 226-27); see Kuehling z’. Trans Union, LLC, 137 F. App’x
904, 908 (7th Cir. 2005) (“Without evidence of some inaccuracy in the Trans
Union report or reinvestigation, Kuehling cannot establish that Trans Union
violated the FCRA—either     § 1681e(b) or § 1681i(a)(1)(A).”). Even “if the
information is technically correct, it may nonetheless be inaccurate if, through
omission, it ‘create[s] a materially misleading impression.tm Seamans, 744 F.3d
at 865 (alteration in original) (quoting Saunders v. Branch Banking & Trust Co.
of Va., 526 F.3d 142, 148 (4th Cir. 2008)). The issue whether “technically
correct” information was misleading in such a way that it could have been
expected to have an adverse effect is generally a question for the jury. Id.
(quoting Gonnan v. Wolpoff& Abramson, LLP, 584 F.3d 1147, 1163 (9± Cir.
2014)).
          B. Analysis
                  i. The Chase Auto, Macy’s, and OneMain Financial
                     tradelines

       Concerning the Chase Auto, Macy’s, and OneMain Financial tradelines,
Covington’s complaint, however liberally construed, fails to state a claim under
sections 168 le(b) and 168 ii. As a threshold issue, the complaint fails to make
any factual allegations beyond an assertion that certain tradelines remain on
Covington’s credit report. Covington fails to state factually how, why, or in what
manner the information about these tradelines is inaccurate. Covington’s
complaint suggests, and he argues in his opposition brief, that the accounts
associated with the Chase Auto, Macy’s, and OneMain Financial tradelines on
his credit report may have been sold. (DE 8 at 3). But there is nothing improper
under the FCRA by continuing to accurately list closed accounts so long as


                                          8
Equifax complies with    § 168 lc(a)(4). Covington does not claim that Equifax
failed to comply with   § 168 lc(a)(4).
      Covington has therefore not alleged facts showing that the information
reported about him concerning these tradelines is inaccurate or creates a
“materially misleading impression.” Seamans, 744 F.3d at 865.
      Covington separately suggests that “the ‘furnisher’ was unable to verify
the accounts or the ‘furnisher’ thereby had misrepresented to Equifax the
status of the accounts in violation of Section 168 le(b).” (DE 8 at 3). But there
are no factual allegations that Covington notified Equifax of a dispute
concerning the Chase Auto, Macy’s, and OneMain Financial tradelines. Nor are
there any factual allegations to support a reasonable inference that Equifax
failed to investigate and modify the allegedly inaccurate information.
      Because Covington fails to plead sufficient facts, Covington’s claims as to
these tradelines are dismissed without prejudice.
               ii. “Toyota Motor Credit Corp.” tradeline
      Covington’s claim concerning the Toyota tradeline appears to be either
that he disputes that he financed his cars through Toyota, that the vehicles
were sold, or that the wrong account numbers are listed on his credit report.
(DE 8 at 3). Under any theory, Covington’s claims are dismissed with prejudice
under the doctrine of claim preclusion.
      Claim preclusion bars suit when three elements are present: “(1) a final
judgment on the merits in a prior suit involving (2) the same parties or their
privies and (3) a subsequent suit based on the same cause of action.” Davis v.
Wells Fargo, 824 F.3d 333, 341 (3d Cir. 2016) (citing Lubrizol Corp. v. Exxon
Corp., 929 F.2d 960, 963 (3d Cir. 1991)).
      First, a dismissal with prejudice arising out of a settlement agreement
operates as a final judgment for res judicata purposes. Toscano, 288 F. App’x
at 38; see also Nobel v. Morchesky, 697 F.2d 97, 102 n. 8 (3d Cir. 1982)
(holding that a settlement agreement can preclude later actions when the
district court terminates the action with prejudice). The signed settlement


                                          9
agreement dismissing Covington u. Equifax Info. Serus., Inc., Civ. No. 16-8002
(D.N.J.) with prejudice is therefore a final judgment on the merits.
      Second, it is undisputed that the parties are the same. In both the prior
action and this one, Covington is the plaintiff and Equifax is the defendant.
      Third, this matter involves the same cause of action as the earlier case.
Both complaints asserted that the defendant willfully and negligently failed to
employ and follow reasonable procedures to assure maximum possible
accuracy of Plaintiffs credit report, information and file, in violation of 15
U.S.C. §1681e(b).
      Covington suggests that the tradeline is inaccurate because he financed
his vehicles through Lexus, (DE 1 at 14), and because the listings of Toyota
account numbers 205620 and 20562K are incorrect. But this is the same
account information listed on the credit report attached to the September 26,
2017 settlement agreement; it was part of the settlement that, by signing the
settlement agreement, Covington agreed that the very same information was
accurate. (DE 6-1 at 4, 9). Covington also appears to argue that the Toyota
tradeline should be removed from his credit report because this vehicle was
sold “on or about 03/07/2014.” (DE 1 at 15). As noted above, the fact that an
account subsequently closed continues to be listed on a credit report is not,
without more, a violation of the FCRA. Moreover, accepting these facts as true,
as this court must, the date of sale was known at the time the September 26,
2017 settlement agreement was signed.
      For these reasons, the Court finds that Covington’s claim regarding the
Toyota tradeline is barred under the doctrine of claim preclusion and is
therefore dismissed with prejudice.
              lii. Bankruptcy tradeline
      Covington asserts with respect to the bankruptcy tradeline that Equifax
failed to “verify the accuracy of information about” a bankruptcy proceeding
appearing on his credit report. (Compl   ¶    7—8). Covington does not claim that
Equifax has reported inaccurate information concerning the bankruptcy. For


                                         10
instance, Covington does not dispute that his bankruptcy was discharged. (DE
1 at 31).
         Nevertheless, according to Covington, Equifax failed to verify the
bankruptcy tradeline in accordance with        § 168 1(e). The logic is obscure.
Covington states that he asked the Bankruptcy Court how they respond to
requests from credit agencies; the Bankruptcy Court allegedly replied that it
“does not provide any information to credit agencies.” (DE at 26). Covington
omits that the response went on to explain the reason: namely, that “All
bankruptcies are public information.” (Id.). Covington does not otherwise allege
any fact that would support an inference that Equifax failed to follow
reasonable procedures to assure the maximum possible accuracy of his credit
report with respect to the bankruptcy.4
         For these reasons, Covington’s claim as to the bankruptcy tradeline is
dismissed without prejudice.
   IV.      Conclusion
         For the reasons provided above, Equifax’s motion to dismiss is granted.
(DE6).
         The claim that Equifax violated the FCRA based on the Toyota tradeline
is dismissed with prejudice.
         The remaining claims regarding violations of the FCRA are dismissed
without prejudice.
         An appropriate order follows.
Dated: September 6, 2019


                                            1)
                                         Kvin McNulty
                                         United States District Judge



       In fact, his allegations suggest the opposite. The public availability of
bankruptcy information suggests that Equifax performed some due diligence in order
to obtain the information about Covington’s bankruptcy that went into the report.
                                          11
